Citation Nr: 0910348	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  99-13 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1979 to March 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Oakland, California.

The Veteran originally submitted a claim for service 
connection for a back condition in November 1981.  Wherein 
the Veteran failed to report for his VA compensation and 
pension examination, his claim was disallowed by means of a 
February 1982 determination letter.  The Veteran was 
incarcerated in March 1983.

In January 1998, the Veteran submitted an informal claim for 
service connection for a back condition.  By means of a May 
1999 RO rating action, the Veteran was granted service 
connection for a lumbosacral strain, under Diagnostic Code 
5295, evaluated as 10 percent disabling and effective from 
January 14, 1998.  The Veteran presented a June 1999 notice 
of disagreement with both the rating percentage and the 
effective date.  The Veteran's disability rating was 
increased to 40 percent disabling, effective January 14, 
1998, by means of a September 2002 rating action.  The 
Veteran perfected his appeal in regards to both the 40 
percent rating assigned as well as the effective date of the 
grant of service connection and these matters are now before 
the Board.  

In April 2004, the Board remanded the claim for further 
development.  In January 2008, the Board denied entitlement 
to an effective date prior to January 14, 1998 for the grant 
of service connection for a low back disorder and remanded 
the increased rating claim for further development.  The only 
matter remaining before the Board is as stated on the 
previous page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

It appears that pertinent medical records remain outstanding.  
The evidence shows that the Veteran receives periodic 
treatment at the California Department of Corrections and 
Rehabilitation, California Medical Facility in Vacaville for 
his service-connected low back disorder.  As the last dated 
records associated with the claims file are from 2004, more 
recent records may have some bearing on the Veteran's claim 
and should be obtained, if available.  

In a December 2007 post-remand brief, the Veteran's 
representative indicated that the Veteran's disability 
increased in severity since his last VA examination and that 
the available evidence was too old to adequately evaluate the 
state of the condition.  As over four years have passed since 
the Veteran was last examined by VA, it is plausible that the 
low back disorder has indeed increased in severity.  A 
contemporaneous examination is indicated.  

Furthermore, the Board notes that in January 2008, the 
Veteran's claim was remanded to afford the Veteran a VA 
examination.  The RO/AMC scheduled a VA examination, however, 
the Veteran obviously failed to report as he was still 
incarcerated.  The Court has held that VA must tailor its 
assistance to the peculiar circumstances of obtaining 
examination of an incarcerated claimant.  Bolton v. Brown, 8 
Vet. App. 185 (1995).  The Bolton Court indicated that 
alternative means to obtain examination of an incarcerated 
claimant include: (1) attempting to arrange transportation of 
the claimant to a VA facility for examination; (2) contacting 
the correctional facility and having their personnel conduct 
an examination according to VA examination worksheets or (3) 
sending a VA examiner to the correctional facility to conduct 
the examination.

The RO/AMC has not documented its attempts to examine the 
Veteran according to all three alternate means described in 
Bolton.  Thus, the claim is remanded to attempt to schedule 
the Veteran for examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all sources of treatment or 
evaluation he received for a low back 
disorder since 2004.  The RO/AMC should 
obtain copies of all treatment or 
evaluation records (those not yet secured) 
from the identified sources, specifically 
including records from the California 
Department of Corrections, California 
Medical Facility in Vacaville.

2.  After the above development is 
complete, the RO/AMC should also arrange 
for a VA orthopedic examination to 
ascertain the current severity of the 
Veteran's service-connected low back 
disorder.  The examiner should have the 
Veteran's claims file and copies of both 
the previous and the revised criteria for 
rating disability of the spine (effective 
on September 23, 2002 and September 26, 
2003) available for review.  The examiner 
should ascertain thoracolumbar active and 
passive ranges of motion, and determine 
whether there is weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion due to such 
factors.  The examiner should also opine 
as to the degree to which pain could limit 
functional ability during flare-ups or on 
use over a period of time.  The clinical 
findings reported must be sufficiently 
detailed to allow for consideration of the 
rating for the low back disorder under all 
applicable criteria (new and old), and if 
there is related intervertebral disc 
syndrome should include an opinion as to 
whether the back disorder has resulted in 
incapacitating episodes (as defined in the 
revised rating criteria) (and the 
frequency and duration). Any indicated 
tests or studies should be completed.  The 
examiner should further note whether the 
low back disorder is manifested by 
neurologic symptoms (and if so, the nature 
and extent).  The examiner should also 
indicate whether there is any ankylosis 
and, if so, its nature and extent.  The 
examiner should explain the rationale for 
the opinion given.

If the Veteran is incarcerated at the time 
of the examination, the RO/AMC should 
tailor its assistance to the Veteran by 
either: (a) attempting to arrange 
transportation of the Veteran to a VA 
facility for examination; (b) contacting 
the California Department of Corrections 
(or current custodian of the Veteran) and 
having their personnel conduct an 
examination according to VA examination 
worksheets; or (c) sending a VA examiner 
to the correctional facility to conduct 
the examination.  In the event an 
examination cannot be scheduled, the 
RO/AMC should document for the record the 
steps undertaken to obtain examination of 
the Veteran.  Then the RO/AMC should 
arrange for a VA examiner to review the 
file and submit an appropriate advisory 
opinion.  

3.  The RO/AMC should then re-adjudicate 
the claim.  If it remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

